Appellant was convicted of the offense of selling intoxicating liquor without having obtained a license to engage in such business.
The recognizance is fatally defective and confers no jurisdiction on this court. However, if the recognizance was in such condition as to authorize this court to consider the record, there is no statement of facts accompanying it, and no bills of exception, reserving any exception to any of the proceedings had on the trial, and it would necessarily be affirmed, but as this court has no jurisdiction, it is ordered that the appeal be dismissed.
Dismissed.
                          ON REHEARING.                          May 7, 1913.